In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
SHAGUFTA MALIK,          *                           No. 13-595V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: September 22, 2015
v.                       *
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************

F. John Caldwell, Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Traci Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 11, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Shagufta Malik on August 21, 2013. In her
petition, Ms. Malik alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on October 15, 2010, caused her to suffer from Guillain-Barré Syndrome
(“GBS”). Petitioner represents that there has been no prior award or settlement of
a civil action for damages on her behalf as a result of her condition.

      Respondent denies that the flu vaccine caused petitioner to suffer GBS or
any other injury or condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Damages awarded in that stipulation include:

        A. A lump sum of $150,000.00 in the form of a check payable to
           petitioner, Shagufta Malik. This amount represents compensation
           for all damages, other than reimbursement of a State of New Jersey
           Medicaid lien, that would be available under 42 U.S.C. § 300aa-
           15(a); and

      B. A lump sum of $26,565.18, which amount represents reimbursement
         of a State of New Jersey Medicaid lien, in the form of a check payable
         jointly to petitioner and

                                 Treasurer, State of New Jersey
                                      Division of Revenue
                                          Lockbox 656
                                  160 S. Broad Street, 1st Floor
                                       Trenton, NJ 08646
                              Medicaid Beneficiary: Shagufta Malik
                                      File No.: EAR/40603

            Petitioner agrees to endorse the check to the State of New Jersey.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-595V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
      Case 1:13-vv-00595-UNJ Document 55 Filed 09/11/15 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                OFFICE OF SPECIAL MASTERS



                                                  )
SHAGUFTA MALIK,
                                                  )
                                                  )
                Petitioner,
                                                 )    No. J3-595V
V,
                                                 )    Special Master Moran
                                                      ECF
SECRETARY OF HEALTH AND HUMAN )
SERV ICES ,                   ~
                 Respondent.                     )
~~~~~~~~~~~~~- )
                                           ~TIPULATION

        The parties hereby stipulate to the fo llowing matters:

        1. Shagufta Malik, petitioner, fi led a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U .S.C. §300aa-10 et seq. (the "Vaccine

Program"). The petition seeks compensation for injuries alleged ly related to Ms. Malik' s receipt

of the influenza (" flu") vaccine, which vaccine is contained in the Vaccine Inj ury Table (the

"Table"), 42 C.F.R . § 100.3(a).

        2 . Petitioner received her flu immunization on October 15, 20 10.

        3. T he vaccine was administered within the United States.

        4. Petitioner alleges that the fl u vacc1ne caused her to suffer Guillain-I3ane Syndrome

("GBS").

        5. Petitioner represen ts that there has been no prior award or settlement of a civil action

for damages o n her behalf as a result of her cond ition.

        6. Respondent denies that the flu vaccine caused petitio ner to suffer GDS or any other

injury or condition .
     Case 1:13-vv-00595-UNJ Document 55 Filed 09/11/15 Page 2 of 5




        7. Maintaining their above-stated positi ons, the patties nevertheless now agree that the

issues between them shall be settled and that a decision shou ld be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicabJe after an entry of judgment reflectfog a decision consistent with

the terms of thi s Stipulation, and after petiti oner has fi led an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)( l), the Secretary of Health and Human Services will issue

the fo llowing vaccine compensation payments:

        a. A lump sum of $ 150,000 .00, in the fonn of a check payable to petitioner. This
        amotmt represents compensation for aU damages, other than reimbursement of a
        State of New Jersey Medicaid lien, that would be available under 42 U.S.C.
        § 300aa-15(a); and

        b . A lump sum of $26,565. 18, wh.ich amount represents reimbursement of a State of
        New Jersey Medicaid lien, in the form of a check payable jointly to petitioner and

                                 Treasurer, State of New Jersey
                                       Divis ion of Revenue
                                           Lockbox 656
                                  160 S. Broad Street, 1st Floor
                                       Trenton, NJ 08646
                               Medicaid Beneficiary: Shagufta Malik
                                      Pile No.: EAR/40603

            Petitioner agrees to endorse the check to the State of New Jersey.

        9. As soon as practicable afier the entry of judgment on entitlement in this case, and after

petitioncl' has fi led both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l ), and au appl ication, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primari ly liable



                                                   2
     Case 1:13-vv-00595-UNJ Document 55 Filed 09/11/15 Page 3 of 5




under 42 U.S.C. § 300aa-l S(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of lhe Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa- l 5(i), subject

to lhe availability of sufficient stalutory funds.

        12. The pruiics and their attorneys further agree and stipulate Lhat, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict constn1ction of 42 U.S.C. § 300aa-15(a) and (d), and subj ect lo the conditions of 42 U.S.C.

§ 300aa-15 (g) and (h).

        13. In return for the paym ents described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on hehalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims" damages, loss of services, expenses and aU demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Cowt of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 V.S .C. § 300aa- l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or deatl1 of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 15, 2010, as




                                                     3
     Case 1:13-vv-00595-UNJ Document 55 Filed 09/11/15 Page 4 of 5




aJLeged by petitioner in a petition for vaccine compensation filed on or about August 21, 2013, in

the United States Court of Federal Claims as petition No. 13-595V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete confom1ity with the terms

of this Stipulation or if the Cowt of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as othe1wise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto lo make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The pa1ties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that tbe flu vaccine caused petitioner's OBS or any

other injury or cond ition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4
                     Case 1:13-vv-00595-UNJ Document 55 Filed 09/11/15 Page 5 of 5
Sep 03 15 03:12p        Abdu l J. Malik                                       2013337441       p.1




           Respectfully submitted,


           PETITIONER:




           ATTORNEY OF RECORD FOR                           AUTHORIZED REPRSENTATIVE
           PETITIONER:                                      OF THE ATTORNEY GENERAL:
                                                                .                          '
                                                            \J~) .JV\~t.-.
                                                                       ~.


                                          TOALE,PA
                                                            VINC;;?J,
                                                            Deputy Director
                                                                           MATA~
           1605 Main Street                                 Torts Branch
           Smte 71 o                                        Civil Division
           Sarasota, FL 34236                               U.S. Department of Justice
           Tel: (888) 952-5242                              P.O. Box 146
                                                            Benjamin, Franklin Stntion
                                                            Washington, DC 20044-0146



           AUTHORIZED REPRESENTATIVE                        ATTOR~EYOFRECORDFOR
           OF THE SECRETA    HEALTH                         RESPONDENT:
           ANDHUMAN